 
 
I 
111th CONGRESS
1st Session
H. R. 1696 
IN THE HOUSE OF REPRESENTATIVES 
 
March 24, 2009 
Mr. Pallone (for himself, Mr. Sires, Mr. Moran of Virginia, Mr. Rothman of New Jersey, and Ms. Castor of Florida) introduced the following bill; which was referred to the Committee on Natural Resources
 
A BILL 
To amend the Outer Continental Shelf Lands Act to permanently prohibit the conduct of offshore drilling on the outer Continental Shelf in the Mid-Atlantic and North Atlantic planning areas. 
 
 
1.Short titleThis Act may be cited as the Clean Ocean and Safe Tourism Anti-Drilling Act or the COAST Anti-Drilling Act.
2.Prohibition of oil and gas leasing in certain areas of the outer Continental ShelfSection 8 of the Outer Continental Shelf Lands Act (43 U.S.C. 1337) is amended by adding at the end the following:

(p)Prohibition of oil and gas leasing in certain areas of the outer Continental ShelfNotwithstanding any other provision of this section or any other law, the Secretary of the Interior shall not issue a lease for the exploration, development, or production of oil, natural gas, or any other mineral in—
(1)the Mid-Atlantic planning area; or
(2)the North Atlantic planning area.. 
 
